Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 8, 2019.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-19-00593-CV



 IN RE ELIZON MASTER PARTICIPATE TRUST I, U.S. BANK TRUST
  NATIONAL ASSOCIATION, AS OWNER TRUSTEE SUCCESSOR-IN-
 INTEREST TO NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER,
                          Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-44204

                       MEMORANDUM OPINION

     On July 30, 2019, relator Elizon Master Participate Trust I, U.S. Bank Trust
National Association, as Owner Trustee Successor-In-Interest to Nationstar
Mortgage LLC d/b/a Mr. Cooper filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Ursula Hall, presiding judge
of the 165th District Court of Harris County, to rule on relator’s motion for
substituted service.

      On July 30, 2019, Judge Hall signed an order granting the motion for
substituted service.

      On August 2, 2019, relator filed a motion to dismiss its petition for writ of
mandamus.

      We GRANT relator’s motion and DISMISS relator’s petition for writ of
mandamus as moot.


                                       PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2